Case: 17-14029   Date Filed: 05/18/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14029
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:17-cr-60033-WPD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus



SHENANE BABBS,

                                                         Defendant-Appellant.


                     __________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (May 18, 2018)

Before WILSON, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-14029     Date Filed: 05/18/2018     Page: 2 of 3


      Shenane Babbs, a federal prisoner who pled guilty to one count of wire fraud

in violation of 18 U.S.C. § 1343, appeals her 32-month sentence. On appeal,

Babbs argues that the district court’s sentence was substantively unreasonable. We

affirm.

      We review the reasonableness of a sentence under the abuse-of-discretion

standard. United States v. Foster, 878 F.3d 1297, 1304 (11th Cir. 2018). The

party who challenges the sentence bears the burden to show that the sentence is

unreasonable in light of the record and the § 3553(a) factors. United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2). United

States. v. Irey, 612 F.3d 1160, 1196 (11th Cir. 2010) (en banc). The court must

also consider the nature and circumstances of the offense and the history and

characteristics of the defendant. 18 U.S.C. § 3553(a)(1).

      The weight given to any specific § 3553(a) factor is committed to the sound

discretion of the district court. United States v. Langston, 590 F.3d 1226, 1237

(11th Cir. 2009). We will only remand for resentencing when “left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies




                                          2
              Case: 17-14029      Date Filed: 05/18/2018   Page: 3 of 3


outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).

      A sentence imposed well below the statutory maximum penalty is an

indicator of a reasonable sentence. United States v. Dougherty, 754 F.3d 1353,

1362 (11th Cir. 2014). Although the court need not presume that a sentence within

the guideline range is reasonable, we ordinarily expect such a sentence to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

      Here, the district court did not abuse its discretion in imposing Babbs’s

sentence. The guideline range was 33 to 41 months, and the statutory maximum

was 240 months. The 32-month sentence was below the guideline range, and was

substantially below the statutory maximum. These are two indicia of

reasonableness. Further, the district court expressly considered the § 3553 factors,

and thoughtfully weighed the mitigating and aggravating circumstances when

making its decision. The court made a reasonable determination in light of this

information, and it did not abuse its discretion.

      AFFIRMED.




                                           3